Case 1:17-cv-00072-TFM-C Document 158 Filed 10/04/19 Page 1 of 2                      PageID #: 989



                         IN THE UNITED STATES DISTRICT COURT
                        FOR THE SOUTHERN DISTRICT OF ALABAMA
                                  SOUTHERN DIVISION

 SHUNTA DAUGHERTY,                               *
 individually, and as the                        *
 administrator of the estate of                  *
 MICHAEL DASHAWN MOORE,                          *
                                                 *
        Plaintiff,                               *
                                                 *
 v.                                              *    Civil Action No.: CV-17-00072-TFM-C
                                                 *
 HAROLD HURST, in his individual                 *
 capacity, and CITY OF MOBILE,                   *
                                                 *
        Defendants.                              *


                           MOTION FOR SUMMARY JUDGMENT

        Defendant Harry Hurst (incorrectly identified in the Complaint, as last amended, as

 “Harold Hurst”) moves this Court, pursuant to Rule 56 of the Federal Rules of Civil Procedure,

 for the entry of summary judgment in his favor on all of the Plaintiff’s claims in her First

 Amended Complaint. As and for grounds for said motion, Defendant would show the Honorable

 Court that there exists no genuine issue material fact and he is entitled to judgment as a matter of

 law.

        This motion is supported by a brief in support of this motion, filed concurrently herewith,

 and a narrative statement of undisputed facts contained therein, together with exhibits and other

 evidentiary material attached thereto.



                                               /s/ Thomas O. Gaillard III
                                               THOMAS O. GAILLARD III (GAILT9459)
                                               Attorney for Defendant Harold Hurst
Case 1:17-cv-00072-TFM-C Document 158 Filed 10/04/19 Page 2 of 2                   PageID #: 990




 OF COUNSEL:
 HELMSING, LEACH, HERLONG,
   NEWMAN & ROUSE, PC
 Post Office Box 2767
 Mobile, AL 36652
 (251) 432-5521 Telephone
 (251) 432-0633 Facsimile
 E-Mail: tog@helmsinglaw.com



                                 CERTIFICATE OF SERVICE

        I do hereby certify that I have on this the 4th day of October, 2019, served a copy of the
 foregoing document by U.S. Mail, first-class postage prepaid and by email to the following:

          Dallas S. Lepierre, Esquire
          Nexus Derechos Humanos Attorneys, Inc.
          44 Broad Street, NW, Suite 200
          Atlanta, GA 30303
          (dlepierre@ndhlawyers.com)

          Mario Williams, Esquire
          Nexus Caridades Attorneys, Inc.
          44 Broad Street, NW, Suite 200
          Atlanta, GA 30303
          (mwilliams@ndhlawyers.com)

          Michael D. Strasavich, Esquire
          BURR & FORMAN LLP
          11 North Water Street, Suite 22200
          Mobile, Alabama 36602
          (mstrasav@burr.com)


                                               /s/ Thomas O. Gaillard, III
                                               OF COUNSEL
 4846-0641-6041 v.1
